Citation Nr: 0311265	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-14 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for 
schizophrenia.  

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from January 1982 to January 
1986.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
case was remanded in September 2001 to ensure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and to 
clarify what type of hearing the veteran desired.  
Thereafter, the veteran moved without leaving a forwarding 
address.  However, a December 6, 2002, Report of Contact 
indicates he notified the RO that he had moved and the case 
was then transferred to the VARO in Huntington, West 
Virginia.  He was scheduled for a travel board hearing in May 
2003, but he did not report for his hearing.  He also has not 
since offered an explanation for his absence or requested 
that his hearing be rescheduled.  Accordingly, the Board will 
review his case as if he withdrew his request for a personal 
hearing.  See 38 C.F.R. § 20.704(d) (2002).  

The Board is undertaking additional development of the claim 
for service connection for PTSD pursuant to a recent 
precedent opinion of VA's General Counsel (GC).  
See VAOPGCPREC 1-2003 (May 21, 2003).  This GC opinion was 
issued in response to concerns raised by a recent holding of 
the U.S. Court of Appeals for the Federal Circuit, partially 
invalidating the Board's development regulations.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Briefly stated, the GC opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

When the development requested by the Board is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  And after 
giving the notice and reviewing the veteran's and his 
representative's responses to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDING OF FACT

The most probative evidence of record indicates the veteran's 
current schizophrenia manifested within one year after his 
discharge from active military service.  


CONCLUSION OF LAW

The veteran's schizophrenia is presumptively of service 
origin.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), was 
signed into law.  And implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002), which essentially eliminate the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board has determined that the evidence and information 
currently of record supports the claim of service connection 
for schizophrenia.  Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations because it would be inconsequential.  So the 
veteran is not prejudiced by the Board's deciding the appeal 
and will address the merits of the veteran's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Analysis

Schizophrenia

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; see, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as a psychosis, including 
schizophrenia, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service. This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Disability that is proximately due to or the result of a 
service-connected disorder also shall be service-connected.  
38 C.F.R. § 3.310(a) (2002).  

The service medical records (SMRs) are negative for 
schizophrenia, but the veteran alleges that it is either due 
to his service-connected residuals of a head injury, 
rated noncompensably disabling, or manifested within the 
first post-service year.  In this regard, the existence of 
his schizophrenia is well documented since 1993.  A private 
clinical record of October 1987 indicates the veteran was 
anxious in his appearance and thought that his wife was 
trying to poison him.  The diagnosis was anxiety, which is a 
neurosis (as opposed to a psychosis).  

On file is a copy of a September 1987 letter from the veteran 
to his mother in which he referred to problems with his then 
wife, as well as his belief that he was being spied on and 
followed.  This suggests that, aside from his neurosis 
(anxiety), he also was paranoid (which is a symptom of a 
psychosis such as schizophrenia), although this was about 
seven months after the expiration of the one-year presumptive 
period following his service.  Nevertheless, a letter from 
his mother suggests that he had some sickness (also 
apparently psychiatric) upon returning from military service 
which she felt was due to his in-service head injury.  His 
sister-in-law also stated in July 1998 that upon return from 
the military he had changed and began having problems with 
his wife.  Moreover, his wife stated in a July 1998 letter 
that upon returning home from service in Korea he had stated 
that, while in Korea, he had heard and seen things that were 
not actually there.  During his RO hearing in March 1999, he 
personally testified under oath that he began hearing voices 
very soon after his discharge from military service, i.e., 
sometime during 1986 or 1987.

The VA psychiatric examination in January 1998 yielded a 
diagnosis of 
paranoid-type schizophrenia, but the examiner did not offer 
an opinion as to the etiology or time of onset of the 
disorder.  Regardless though, the credible testimony of the 
veteran and the supporting statements from his family are 
sufficient to grant service connection for this condition 
because symptoms commonly associated with it were manifested 
relatively soon after service-albeit some 7 months 
after expiration of the one-year presumptive period following 
service.  So with resolution of all reasonable doubt in his 
favor, service connection is warranted.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Accordingly, the Board does not need to address the 
alternative theory of secondary service connection.  


ORDER

Service connection for schizophrenia is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

